DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 1, 2021 has been considered.

	Claim Objections

Claims 1 and 4-8 are objected to because of the following informalities: 
- claim 1, “the respective electrical signal” (lined 13, 15-16, 17), “the respective measurement signal” (lines 14, 17-18, 19-20), “the electrical signal” (lines 20-21) lack antecedent basis.
- claim 5, “the abscissa of said pair of values” (line 14) lacks antecedent basis.
- claim 7, after “a present temperature” (line 4), should insert – of the sensor --; before “sensor” (line 5), should insert – the --; “it” (line 7) lacks antecedent basis.
- claim 8, “the elapsed time” (lines 4, 7), “the present instant” (line 4), “the instant …” (line 5), “it” (line 7) lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, “executing, by the processor of the vehicle, a vehicle application using the at least two measurement signals determined at the second instance” is not described in the original disclosure.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “at a first instant, determining, by the processor of the vehicle, respective measurement signals for at least two pairs of values by applying the conversion of respective electrical signals into the respective measurement signals to at least two predetermined electrical signal values, each pair of values comprising the respective electrical signal and the respective measurement signal” (mathematical concept), and “a mathematical function that allows a respective measurement signal to be obtained based on the respective electrical signal generated by the sensor of the vehicle is determined based on the pairs of values comprising the respective electrical signal and the respective measurement signal, the respective measurement signal obtained by the mathematical function being substantially equal to the respective measurement signal obtained by applying the a sensor conversion to the electrical signal” (mathematical concept), “at a second instant, determining, by the processor of the vehicle, at least two measurement signals by applying the mathematical function to at least two electrical signals of the sensor of the vehicle without using the sensor conversion, the acquisitions of the two measurement signals being separated by a length of time shorter than the time taken to convert an electrical signal into a measurement signal by the sensor conversion” (mathematical concept). “The sensor comprising a transducer capable of generating an electrical signal on the basis of the quantity to be measured and a conversion of the electrical signal into a measurement signal on the basis of at least one range of values that can 
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. The limitation of “executing, by the processor of the vehicle, a vehicle application using the at least two measurement signals determined at the second instance” generally links the use of the abstract idea to a field of use. Thus, the limitation is not indicative of integration into a practical application (see 2019 PEG, slide 20).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “the sensor comprising a transducer capable of generating an electrical signal on the basis of the quantity to be measured and a conversion of the electrical signal into a measurement signal on the basis of at least one range of values that can be measured by the sensor and at least one physical parameter other than the quantity to be measured that can affect the amplitude of the generated electrical signal” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). The mere nominal recitation of a generic processor does not take the claim limitation out of the abstract idea (see 2019 PEG, slide 63).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.

Accordingly, the claims are not patent eligible under 35 USC 101.
	
	Prior Art Note

Claims 1-8 do not have prior art rejections.
The combination as claimed wherein a method for determining a measurement signal on the basis of the electrical signal at the output of a sensor comprising at a first instant, a mathematical function that allows a respective measurement signal to be obtained based on the respective electrical signal generated by the sensor of the vehicle is determined based on the pairs of values comprising the respective electrical signal and the respective measurement signal, the respective measurement signal obtained by the mathematical function being substantially equal to the respective measurement signal obtained by applying the a sensor conversion to the electrical signal and at a second instant, determining at least two measurement signals by applying the mathematical function to at least two electrical signals of the sensor of the vehicle without using the sensor conversion, the acquisitions of the two measurement signals being separated by a length of time shorter than the time taken to convert an electrical signal into a measurement signal by the sensor conversion (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on November 1, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 101 rejections, Applicants argue “Applicant’s claims (e.g. claim 1) is directed to a method performed by a vehicle that measures signals and executes a vehicle application. Specifically, the vehicle includes a processor and a sensor (e.g. TPMS sensor). The processor converts respective electrical signals from the sensor into the respective measurement signals via an equation. Rather than continually using this equation for each conversion (which takes long), the processor determines a mathematical function (e.g. best fit polynomial equation) describing the relationship between the electrical signals and the measurement signals. Therefore, for future measurements, the processor does not have to take the time to solve the equation, but rather uses the mathematical function as a way to quickly map the electrical signals from the sensor into the respective measurement signals.
Examiner’s position is that Applicants seem to acknowledge (see above) that the claims recite limitations that involve mathematical concepts. As discussed above, the claims recite an abstract idea because the claim limitations involve mathematical concepts. For instance, claim 1 recites “determining … respective measurement signals for at least two pairs of values by applying the conversion of respective electrical signals into the respective measurement signals to at least two predetermined electrical signal values, each pair of values comprising the respective electrical signal and the respective measurement signal” (mathematical concept), “a mathematical function that allows a respective measurement signal to be obtained based on the respective the mathematical function being substantially equal to the respective measurement signal obtained by applying the a sensor conversion to the electrical signal” (mathematical concept), “determining … at least two measurement signals by applying the mathematical function to at least two electrical signals of the sensor of the vehicle without using the sensor conversion, the acquisitions of the two measurement signals being separated by a length of time shorter than the time taken to convert an electrical signal into a measurement signal by the sensor conversion” (mathematical concept). 
Applicants further argue “the measurement signals [is used] by the processor to execute a vehicle application (e.g. in real time)”.
Examiner’s position is that the limitation of “executing a vehicle application using the at least two measurement signals determined at the second instance” generally links the use of the abstract idea to a field of use. Thus, the limitation is not indicative of integration into a practical application (see 2019 PEG, slide 20).
Applicants further argue “[e]ven if Applicant’s claims (e.g. claim 1) are found to
Include an abstract idea, Applicant’s claims integrate any abstract idea into a practical application. Specifically:
Applicant’s claims integrate any abstract idea into a particular system that is integral to the claim (e.g. a particular vehicle system including a vehicle processor and a vehicle sensor).

Applicants further argue the “claims add additional elements (e.g. vehicle processor and the vehicle sensor) that applies or uses the judicial exception in some other meaningful way (e.g. a specific configuration/cooperation between the vehicle processor and the vehicle sensor to quickly convert electrical signals to measurement signals for use in a real time application) beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”
Examiner’s position is that the sensor and processor of the vehicle are not elements that are significantly more than the abstract idea, as discussed above. Furthermore, the claims recite “executing a vehicle application using the at least two measurement signals determined at the second instance” which links the use of the abstract idea to a field of use. Thus, the limitation is not indicative of integration into a real-time practical application (see 2019 PEG, slide 20).
Applicants further argue “[e]ven if Applicant’s claims are found to not integrate the abstract idea into a practical application, Applicant’s claims provide an inventive concept, because the specific confiquration/cooperation between the vehicle processor and the vehicle sensor add a combination of limitations that are not well-understood, routine, conventional activity in the field. Specifically, the processor converts respective 
Examiner’s position, as discussed above, is that the claims recite an abstract idea because the claim limitations involve mathematical concepts. While the abstract idea may not be well-understood, routine, conventional, it has been held that "a claim for a new abstract idea is still a claim for an abstract idea” (see Synopsys}.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuanfeng (“Automobile tire pressure monitoring based on nano-polysilicon film pressure sensor system Research”) discloses a method of using microelectronic machining technology (MEMS) and low pressure chemical vapor deposition (LPCVD) .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 18, 2021